On February 2, 2015, respondent, Erika Howland Klie Kolenich, filed a corrected supplemental application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(21) and with its order dated August 22, 2012, in which the court publicly reprimanded respondent, ordered her to complete nine hours of continuing legal education in law-office management, ordered her to serve a two-year period of monitored probation, and ordered that her probation would not be terminated until such time as her probation was *1480terminated in West Virginia.
On consideration thereof, it is ordered by this court that the probation of respondent, Erika Howland Klie Kolenich, Attorney Registration No. 0078420, last known business address in Buekhan-non, West Virginia, is terminated.
It is further ordered that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be made as provided for in Gov.Bar R. V(17)(D)(2).